PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,720,626
Issue Date:  21 July 2020
Application No. 15/857,949
Filing or 371(c) Date: 29 Dec 2017
Attorney Docket No.   72169.00200 
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision in response to your request for acceptance of a fee deficiency submission under 37 CFR 1.28(c) filed October 7, 2020.

On September 1, 1998, the Court of Appeals for the Federal Circuit held that 37 CFR 1.28(c) is the sole provision governing the time for correction of the erroneous payment of the issue fee as a small entity.  See DH Technology v. Synergystex International, Inc. 154 F.3d 1333, 47 USPQ2d 1865 (Fed. Cir. Sept. 1, 1998).  

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989).  Therefore, nothing in this Notice is intended to imply that an investigation was done.  

Your fee deficiency submission under 37 CFR 1.28 is hereby REJECTED.

The fee deficiency cannot be accepted because the itemization submitted is not as required by 37 CFR 1.28(C) (ii) which states:

(2) Payment of deficiency owed.   The deficiency owed, resulting from the previous erroneous payment of small entity fees, must be paid. 

	(ii)	Itemization of the deficiency payment.  An itemization of the total deficiency payment is required.  The itemization must include the following information:

	(A)	Each particular type of fee that was erroneously paid as a small entity, (e.g., basic statutory filing fee, two-month extension of time fee) along with the current fee amount for non-small entity;

	(B)	The small entity fee actually paid, and when.  This will permit the Office to differentiate, for example, between two one-month extension of time fees erroneously paid as a small entity but on different dates;
	(C)	The deficiency owed amount (for each fee erroneously paid); and 

	(D)	The total deficiency payment owed, which is the sum or total of the individual deficiency owed amounts set forth in paragraph (c)(2)(ii)(C) of this section.

The submission filed October 7, 2020, did not include a proper itemization. Specifically, Petitioner has not provided when the small entity fee was actually paid.  See Item (2)(ii)(B) above.  

Applicant is given ONE MONTH or THIRTY DAYS, whichever is longer, from the mailing date of this of this decision to submit a renewed request for acceptance of a fee deficiency under 37 CFR 1.28(c) along with a replacement itemization listing each fee erroneously paid as a small entity in compliance with  37 CFR 1.28(c)(2)(ii). NO EXTENSION OF TIME UNDER 37 CFR 1.136 IS PERMITTED. 

Further correspondence with respect to this matter should be addressed as follows:

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this matter may be directed to the undersigned at (571) 272-6735.  


/Diane C. Goodwyn/
Diane C. Goodwyn
Paralegal Specialist, OPET







    
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)